[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                            FILED
                             ________________________                  U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                             MAR 07 2000
                                      No. 97-2428
                                                                          THOMAS K. KAHN
                               ________________________                        CLERK

                        D. C. Docket No. 96-00865-CIV-ORL-19

ROSARIO DONATO,

                                                            Plaintiff-Appellant,

                                             versus

AMERICAN TELEPHONE AND TELEGRAPH COMPANY,

                                                   Defendant-Appellee.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________
                                   (March 7, 2000)


Before ANDERSON, Chief Judge, BLACK, Circuit Judge, and HOEVELER*, Senior
      District Judge.**

PER CURIAM:


       *Honorable William M. Hoeveler, Senior U.S. District Judge for the Southern District of
Florida, sitting by designation.

        **Chief Judge R. Lanier Anderson, III, did not participate in this decision. This decision
is rendered by a quorum. 28 U.S.C. § 46(d).
      We affirm the district court's dismissal of Appellant's complaint on the basis of

the opinion rendered by the Supreme Court of Florida, Donato v. AT& T Co.,

No. SC93534 (Fla. Jan. 20, 2000).

      AFFIRMED.




                                          2